DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. application No. 17/105,918, filed on 11/27/2020, now US patent No. 11,330,724; which is a continuation of U.S. application 16/535,463, filed on 08/08/2019, now US patent No. 10,888,005; and which is a continuation of U.S. application No. 15/747,584, filed on 01/25/2018, now US patent No. 10,420,227.    

Information Disclosure Statement
The IDS filed on 04/07/2022; and 10/28/2022 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 04/07/2022 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howes [US 2015/0316962].
Regarding claim 1, Howes discloses an electronic device (figures 1-8) comprising:	
a housing (6, figures 1-8) having an opening (8, figures 1-3 and 7-8);
a roll (5, figures 1-8) mounted in the housing;
a flexible display (1, figures 1 and 5) wound on the roll and being extendable and retractable through the opening based on a rotation direction of the roll (1, figures 3a-3b and 7-8); and 
a protector (2a & 2b, figures 1-5) configured to protect the flexible display.
Regarding claim 2, Howes discloses a roll guide (13, figures 7-8) configured to guide the roll to align a proceeding direction of the flexible display with the opening in the housing, based on a variation in a diameter of wound flexible display on the roll (figures 7-8).
Regarding claim 7, Howes discloses wherein the protector is disposed in at least one width-direction side of the flexible display (2a-2b, figure 1).
Regarding claim 8, Howes discloses wherein the protector is configured to maintain a constant distance between inner and outer layers of the flexible display which is wound on the roll (2a & 2b, figure 1).
Regarding claim 9, Howes discloses wherein the protector is thicker than the flexible display (2, figure 5a).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Howes in view of Salmon [US 2012/0050075].
Regarding claim 3, Howes discloses the claimed invention except for a display guide having a supporting surface configured to support the flexible display wound on the roll and guide the flexible display when the flexible display is unwound from the roll, toward the opening in the housing.
Salmon discloses a retractable device (10, figures 1-10), comprising a display guide (26, figure 2) including a supporting surface (a top surface of the support member 26 touching/guiding a flexible substrate 23, figure 2) configured to support a flexible display (23, figure 2) wound on the roll and guide the flexible display is unwound from a roll, toward the opening in a housing (25, figure 2).
It would have been to one of ordinary skill in the art at the time the invention was made to use the display guide design of Salmon, in the display housing of Howes, for the purpose of reducing required winding torque to damage the flexible display in the display device.


Allowable Subject Matter
Claims 4, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 4 discloses the feature(s) of “a stopper mounted adjacent to an end of the flexible display connected to the roll.”  This feature(s), in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 5 discloses the combination features of “a central shaft serving as an axis of rotation of the roll; a pinion gear configured to rotate together with the roll; and a rack gear connected to the pinion gear and extending in an extension direction of the roll guide, wherein the roll guide is configured to guide the central shaft and, further comprising at least one reduction gear interposed between the pinion gear and the rack gear.”  These features, in conjunction with other features, as claimed in the combination features of the claims 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.
 	The claim 6 discloses the combination features of “a first portion having the opening, a second portion opposite to the first portion, a third portion connecting the first portion and the second portion, and a fourth portion opposite to the third portion, a distance between the roll and the third portion is different from a distance between the opening and the third portion, the electronic device further comprises a guide member disposed on an inner surface of the first portion and configured to guide the flexible display to proceed in a direction perpendicular to the inner surface of the first portion, and inclination of the guide member is designed in consideration of a curvature by which the flexible display is bendable.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Longo [US 2016/0379589] discloses retractable display assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
11/12/2022